                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         SCOTTSDALE INSURANCE
                                   4     COMPANY,                                      Case No. 19-cv-00687-SI (SI)

                                   5                   Plaintiffs,
                                                                                       PRETRIAL PREPARATION ORDER
                                   6             v.                                    (CIVIL)
                                   7     JEFF CREAR, et al.,
                                   8                   Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: August 16, 2019 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: July 17, 2019
                                  14
                                       DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15
                                       NON-EXPERT DISCOVERY CUTOFF is: February 28, 2020.
                                  16
                                       DESIGNATION OF EXPERTS: March 20, 2020; REBUTTAL: April 3, 2020;
                                  17        Parties SHALL conform to Rule 26(a)(2).
                                  18
                                       EXPERT DISCOVERY CUTOFF is: May 1, 2020.
                                  19
                                       DISPOSITIVE MOTIONS SHALL be filed by; May 15, 2020;
                                  20        Opp. Due: May 29, 2020; Reply Due: June 5, 2020;
                                            and set for hearing no later than June 19, 2020 at 10:00 AM.
                                  21
                                       PRETRIAL CONFERENCE DATE: July 28, 2020 at 3:30 PM.
                                  22

                                  23   JURY TRIAL DATE: August 10, 2020 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be days.
                                  25

                                  26

                                  27

                                  28
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   1

                                   2   The parties will participate with the underlying state court proceeding in a global mediation
                                       session in late June 2019.
                                   3
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   4   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   5
                                       action.
                                   6            IT IS SO ORDERED.
                                   7

                                   8   Dated:     5/10/19
                                   9                                                     ____________________________________
                                  10                                                     SUSAN ILLSTON
                                                                                         United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
